UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7233



FRANK M. GASTER,

                                              Plaintiff - Appellant,

          versus

DAVID M. BEASLEY, Governor of South Carolina;
JAMES L. HARVEY, Regional Administrator of the
South Carolina Department of Corrections,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-95-339-2-20AJ)

Submitted:   December 14, 1995            Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank M. Gaster, Appellant Pro Se. Robert Thomas King, WILLCOX,
MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Gaster v.
Beasley, No. CA-95-339-2-20AJ (D.S.C. July 20, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2